Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/09/19 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. 
See attached copy of PTO-1449.
Claim Objections
Claims 2-3, 5-6, and 8 are objected to because of the following informalities:  
Claim 2 recites “… a pemetrexed.” The article “a” should be deleted.
Claim 3 recites “… wherein the hydrodynamic diameter of therapeutic nanoparticle is …” The article “the” or the term “said” should be inserted before “therapeutic nanoparticle.”
Claim 5 recites “… wherein the therapeutic nanoparticles substantially retains the therapeutic agent …” The term “nanoparticles” should be corrected to recite “nanoparticle.”
Claim 6 recites “… a pemetrexed.” The article “a” should be deleted.
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because it is dependent on itself.  See MPEP § 608.01(n).  For examination purposes, claim 8 is construed to be dependent on claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10, 11 and 12, each recite the limitation "wherein the particle" in line 1 of each of the claims. Claims 10, 11 and 12 each are dependent on claim 1. Claim 1 recites a “nanoparticle” and not a “particle.” There is insufficient antecedent basis for this limitation in each of claims 10, 11 and 12.
Claims 10, 11 and 12, each recite the limitation "the pemetrexed" in line 2 of each of the claims. Claims 10, 11 and 12 each are dependent on claim 1. Claim 1 recites “an antifolate compound” and not “pemetrexed.” There is insufficient antecedent basis for this limitation in each of claims 10, 11 and 12.
Claim 13 recites the limitation "the PLA" in line 1. Claim 13 is dependent on claim 1. Claim 1 does not recite the abbreviation “PLA.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 the PLGA" in line 1. Claim 13 is dependent on claim 1. Claim 1 does not recite the abbreviation “PLGA.”  There is insufficient antecedent basis for this limitation in the claim.
The term "strong" in claim 19 is a relative term which renders the claim indefinite.  The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The terms "associated with” in claim 20 are relative terms which render the claim indefinite.  The terms "associated with the pemetrexed” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The associations discussed in the instant specification relate to the association of the therapeutic agent and/or a targeting moiety (e.g., ligand) with the polymeric matrix (Instant Specification – Page 7, lines 15-16).
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zale et al. (US 2010/0068285 A1) in view of Panyam et al. (US 2013/0195752 A1).
The claimed invention is a therapeutic nanoparticle comprising: 
about 0.2 to about 35 weight percent of an antifolate compound; 
about 10 to about 99 weight percent of a diblock poly(lactic) acid-poly(ethylene)glycol copolymer or a diblock poly(lactic)-co-poly (glycolic) acid-poly(ethylene)glycol copolymer; and 
about 0 to about 75 weight percent poly(lactic) acid or poly(lactic) acid-co-poly(glycolic) acid.
Zale et al. disclose drug loaded polymeric nanoparticles (Abstract). Zale et al. disclose a therapeutic nanoparticle comprising: about 0.2 to about 35 weight percent of a therapeutic agent; about 10 to about 99 weight percent of a diblock poly (lactic) acid-poly( ethylene )glycol copolymer or a diblock poly(lactic )-co-poly (glycolic) acid-poly( ethylene)glycol copolymer; and about 0 to about 75 weight percent poly(lactic) acid or poly(lactic) acid-co-poly (glycolic) acid (claim 1). The hydrodynamic diameter of therapeutic nanoparticle is about 60 to about 120 nm (claim 7). The therapeutic 
Zale et al. do not expressly disclose an antifolate or pemetrexed.
Panyam et al. disclose functionalized nanoparticles and the treatment of cancer in an animal (Abstract). The nanoparticle is covalently attached directly or indirectly through a linker to one or more moieties (claim 1) and further comprises one or more therapeutic agents (claim 7). The nanoparticle comprises poly-(lactic-co-glycolic acid) (claims 1 and 3). The linker comprises a block co-polymer selected from poly-lactic acid and poly-(ethylene glycol); and poly-(lactic-co-glycolic acid) and poly-(ethylene glycol) (claim 4). The one or more therapeutic agents is an anti-cancer agent which includes pemetrexed (claim 8). The nanoparticle is administered to an animal in need of treatment of a pathological fibrin associated disorder which is cancer (claims 19 and 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a therapeutic nanoparticle comprising: about 0.2 to about 35 weight percent of a therapeutic agent; about 10 to about 99 weight percent of a diblock poly (lactic) acid-poly( ethylene )glycol copolymer or a diblock poly(lactic )-co-poly (glycolic) acid-poly( ethylene)glycol copolymer; and about 0 to about 75 weight percent poly(lactic) acid or poly(lactic) acid-co-poly (glycolic) acid, as taught by Zale et al., use the antifolate pemetrexed as the therapeutic agent in the therapeutic polymeric nanoparticle, as taught by Panyam et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both the references are drawn to therapeutic nanoparticles comprising co-polymers of 
Both the references are also drawn to the administration of the therapeutic polymeric nanoparticles for the treatment of cancer. One of ordinary skill in the art would have found it obvious to use the therapeutic agent, the antifolate pemetrexed, taught by Panyam et al. in place of the therapeutic agent taught by Zale et al. because the simple substitution of one known element for another is obvious. Please see MPEP 2141. Zale et al. disclose anti-cancer agents including azacitidine, cisplatin ([0164]), bleomycin, carboplatin, capecitabine, ([0163]), etc. which, along with pemetrexed, are also disclosed by Panyam et al. (claim 8). One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional therapeutic nanoparticle with the same polymeric components and the same therapeutic agent and treating cancer. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitations of the therapeutic nanoparticle would have been obvious over the therapeutic nanoparticle comprising: about 0.2 to about 35 weight percent of a therapeutic agent; about 10 to about 99 weight percent of a diblock poly (lactic) acid-poly( ethylene )glycol copolymer or a diblock poly(lactic )-co-poly 
Regarding instant claim 2, the limitation of pemetrexed would have been obvious over the pemetrexed, as taught by Panyam et al. (claim 8).
Regarding instant claim 3, the limitation of the hydrodynamic diameter of therapeutic nanoparticle is about 60 to about 120 nm would have been obvious over the hydrodynamic diameter of therapeutic nanoparticle of about 60 to about 120 nm, as taught by Zale et al. (claim 7). 
Regarding instant claim 4, the limitation of the hydrodynamic diameter of about 70 to about 150 nm would have been obvious over the hydrodynamic diameter of about 70 to about 120 nm, as taught by Zale et al. (claim 8). 
Regarding instant claim 5, the limitation of the therapeutic nanoparticle substantially retaining the therapeutic agent for at least 5 days at 25°C would have been obvious over the therapeutic nanoparticle substantially retaining the therapeutic agent for at least 5 days at 25° C, as taught by Zale et al. (claim 9). 
Regarding instant claim 6, the limitation of the therapeutic nanoparticle comprising about 10 to about 20 weight percent of pemetrexed would have been obvious over the therapeutic nanoparticle comprising about 0.2 to about 35 weight percent of a therapeutic agent, as taught by Zale et al. (claim 1) in view of the pemetrexed, as taught by Panyam et al. (claim 8).
Regarding instant claim 7, the limitation of the therapeutic nanoparticle comprising about 40 to about 90 weight percent poly(lactic) acid-poly(ethylene )glycol 
Regarding instant claim 8, the limitation of the poly(lactic) acid-poly( ethylene )glycol copolymer comprises poly(lactic acid) having a number average molecular weight of about 15 to 100 kDa and poly(ethylene)glycol having a number average molecular weight of about 2 to about 10 Da would have been obvious over the poly(lactic) acid-poly( ethylene )glycol copolymer comprising poly(lactic acid) which has a number average molecular weight of about 15 to 100 kDa and poly(ethylene)glycol having a number average molecular weight of about 2 to about 10 Da, as taught by Zale (claim 14). 
Regarding instant claim 9, the limitation of the poly(lactic) acid-poly( ethylene )glycol copolymer comprises poly(lactic acid) having a number average molecular weight of about 15 to 20 kDa and poly(ethylene)glycol having a number average molecular weight of about 4 to about 6 kDa would have been obvious over the poly(lactic) acid-poly( ethylene )glycol copolymer comprising poly(lactic acid) which has a number average molecular weight of about 15 to 20 kDa and poly(ethylene)glycol having a number average molecular weight of about 4 to about 6 kDa, as taught by Zale et al. (claim 15). 
Regarding instant claim 10, the limitation of the particle substantially immediately releasing less than about 5% of the pemetrexed over 1 hour when placed in a phosphate buffer solution at room temperature would have been obvious over the particle substantially immediately releasing less than about 5% of the therapeutic agent 
Regarding instant claim 11, the limitation of the particle substantially immediately releasing less than about 10% of the pemetrexed over 24 hours when placed in a phosphate buffer solution at room temperature would have been obvious over the particle substantially immediately releasing less than about 10% of the therapeutic agent over 24 hours when placed in a phosphate buffer solution at room temperature , as taught by Zale et al. (claim 17) in view of the pemetrexed, as taught by Panyam et al. (claim 8).
Regarding instant claim 12, the limitation of the particle substantially immediately releasing less than about 10% of the pemetrexed when placed in a phosphate buffer solution at 37°C would have been obvious over the particle substantially immediately releasing less than about 10% of the therapeutic agent when placed in a phosphate buffer solution at 37°C, as taught by Zale et al. (claim 18) in view of the pemetrexed, as taught by Panyam et al. (claim 8).
Regarding instant claim 13, the limitation of the PLA having a number average molecular weight of about 5 to about 100 kDa would have been obvious over the PLA having a number average molecular weight of about 5 to about 100 kDa, as taught by Zale et al. (claim 21). 
Regarding instant claim 14, the limitation of the PLGA having a number average molecular weight of about 8 to about 100 kDa would have been obvious over the PLGA having a number average molecular weight of about 8 to about 100 kDa, as taught by Zale et al. (claim 23). 

Regarding instant claim 16, the limitation of the therapeutic nanoparticle further comprising about 0.2 to about 30 weight percent poly (lactic) acid-co poly (glycolic) acid-PEG-functionalized with a targeting ligand would have been obvious over the therapeutic nanoparticle further comprising about 0.2 to about 30 weight percent poly (lactic) acid-co poly (glycolic) acid-PEG-functionalized with a targeting ligand, as taught by Zale et al. (claim 25). 
Regarding instant claim 17, the limitation of the targeting ligand covalently bound to the PEG would have been obvious over the targeting ligand covalently bound to the PEG, as taught by Zale et al. (claim 26). 
Regarding instant claim 18, the limitation of the therapeutic nanoparticle comprising about 0.2 to about 35 weight percent of pemetrexed would have been obvious over the therapeutic nanoparticle comprising: about 0.2 to about 35 weight percent of a therapeutic agent, as taught by Zale et al. (claim 1) in view of the pemetrexed, as taught by Panyam et al. (claim 8). 
Regarding instant claim 18, the limitation of about 30 to about 99 weight percent of poly (lactic) acid-poly( ethylene )glycol copolymer or poly(lactic )-co-poly (glycolic) acid-poly( ethylene)glycol copolymer; and about 0 to about 50 weight percent poly(lactic) acid or poly(lactic) acid-co-poly (glycolic) acid would have been obvious over the 10 to about 99 weight percent of a diblock poly (lactic) acid-poly( ethylene )glycol prima facie case of obviousness exists.” The limitation of about 0.2 to about 10 weight percent PLA-PEG targeting ligand or poly (lactic) acid-co poly (glycolic) acid-PEG-targeting ligand would have been obvious over the therapeutic nanoparticle further comprising about 0.2 to about 10 weight percent PLA-PEG functionalized with a targeting ligand, as taught by Zale et al. (claim 27).
Regarding instant claims 19-20, the limitations of the strong salt associated with pemetrexed would have been obvious over the pemetrexed and its pharmaceutically acceptable salt, as taught by Panyam et al. (claim 8). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6-8 of U.S. Patent No. 8,206,747 (the ‘747 Patent) in view of Panyam et al. (US 2013/0195752 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a therapeutic nanoparticle comprising: about 0.2 to about 35 weight percent of a therapeutic agent; about 10 to about 99 weight percent of a diblock poly(lactic) acid-poly(ethylene)glycol copolymer or a diblock poly(lactic)-co-poly (glycolic) acid-poly(ethylene)glycol copolymer; and about 0 to about 75 weight percent poly(lactic) acid or poly(lactic) acid-co-poly(glycolic) acid, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claim 1 recites an antifolate compound and instant claim 2 recites pemetrexed whereas claim 1 of the ‘747 Patent recites a generic therapeutic agent. However, the pemetrexed recited in the instant claims is a species of the generic therapeutic agent recited in claim 1 of the ‘747 Patent and is rendered obvious. 
Furthermore, Panyam et al. disclose the incorporation of pemetrexed in a therapeutic polymeric nanoparticle for treating cancer. One of ordinary skill in the art would have been motivated to use the antifolate pemetrexed of Panyam et al. as the therapeutic agent in the therapeutic polymeric nanoparticle of the ‘747 Patent because both the references are drawn to therapeutic nanoparticles comprising co-polymers of poly(lactic) acid-poly( ethylene )glycol and poly(lactic )-co-poly (glycolic) acid-poly( ethylene)glycol as well as a therapeutic agent. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. 

Therefore, instant claims are obvious over claims of the ‘747 Patent and they are not patentably distinct over each other.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/ARADHANA SASAN/Primary Examiner, Art Unit 1615